MEMORANDUM **
Jonathan W. Grigsby, a California state prisoner, appeals pro se from the district *733court’s judgment dismissing his 42 U.S.C. § 1983 action for failure to exhaust administrative remedies as required by the Prison Litigation Reform Act, 42 U.S.C. § 1997e(a). We have jurisdiction under 28 U.S.C. § 1291. We review de novo, Wyatt v. Terhune, 315 F.3d 1108, 1117 (9th Cir.2003), and we affirm.
The district court properly dismissed the action because Grigsby did not properly exhaust prison grievance procedures. See Jones v. Bock, 549 U.S. 199, 218, 127 S.Ct. 910, 166 L.Ed.2d 798 (2007) (explaining that prisoners must comply with the procedural rules of the prison grievance process in order to exhaust administrative remedies properly); see also Chiffin v. Arpalo, 557 F.3d 1117, 1120-21 (9th Cir.2009) (concluding that a prisoner must alert the prison to the nature of the problem in order to exhaust administrative remedies properly).
Grigsby’s remaining contentions are unpersuasive.
Grigsby’s February 23, 2009 “Motion Seeking Order” is denied as moot.
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.